Citation Nr: 1607836	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  04-15 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran served on active duty from August 1974 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In July 2005, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of this proceeding is of record.  

In March 2006, July 2010, and March 2012 the case was remanded for additional development.  Additionally, the March 2012 Board remand reopened the Veteran's claim of service connection for back disability based on new and material evidence.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim. 

The Veteran contends that he experiences back disability that is attributable to active military service.  The March 2012 Remand instructed the AOJ to obtain a VA examination of the back.  Multiple VA examinations were scheduled in conjunction with the Veteran's claim for service connection.  The Veteran explained that he was unable to attend the first VA examination scheduled in August 2013 because he was incarcerated, but he indicated that he would be available to attend a rescheduled examination after May 4, 2014.  The Veteran's VA examination was rescheduled for May 5, 2015, but he failed to report.  On July 22, 2015, the Columbia VA medical center informed the AOJ that on two occasions the Veteran had failed to report to his scheduled VA examination to assess his rating claim.  In a subsequent August 2015 Supplemental Statement of the Case (SSOC), the AOJ continued the denial of service connection for back disability.  In so finding, the SSOC informed the Veteran to contact the AOJ if he was "willing to report for a VA examination."  Thereafter, in a statement dated in August 2015, the Veteran, through his representative, requested that he be afforded a VA examination.  

Under the circumstances, the Board will remand the case to provide the Veteran with one more opportunity to attend a VA examination.  The Board strongly advises the Veteran to report for the rescheduled VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any current back disability.  All indicated tests and studies are to be performed.  Prior to the examination, the electronic claims folder must be made available to the physician for review of the case.  

Following examination of the Veteran and a review of the record, the examiner should identify any current back disability.  In regard to any diagnosed disability the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disability was incurred or aggravated as a result of active service.  

In rendering the requested opinion, the physician should consider any post-service injuries to the back to include a November 1974 injury at work, a 1975 sports injury, a March 1981 injury, and a 1985 motor vehicle accident.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  After undertaking any other development deemed appropriate, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

